DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II claims 16-23 in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden for the examiner to examine both groups together.  This is not found persuasive because the restriction requirement mailed 02/28/2022 details why the groups are properly restrictable under 35 USC 121. The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both feed inlet 32 of the second extractor and an exit stream of the first extractor in Figure 1.  It is noted that the exited stream 32 of Figure 1 is not described in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both “a feed outlet 28” and “a solvent outlet 28” (see PGPUB specification paragraph [0017], [0019]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 recites “the liquid” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 31, claim 31 recites “the liquid” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 is rejected based on its dependence from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 16, 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson WO 2017035012 (US 20180296940 cited as equivalent) in view of Matsuzaki et al. US 4,486,353.
Regarding claim 16, Anderson discloses a method comprising: conveying a solid material (stream 28 containing particulate matter) through an extractor (extractor 14) and extracting the solid material with a solvent (‘940, [0021]), thereby generating a solid material having undergone extraction (feed outlet 30 can discharge particulate matter after it has undergone extraction) and a miscella (solvent outlet 34 is configured to discharge a second miscella) formed via extraction of extractable components from the solid material (‘940, [0021]). Anderson discloses passing the miscella stream through a mechanical separation device (‘940, [0020]) to separate solid material from the miscella stream (the second miscella stream is passed through a separation device) (‘940, [0039]), thereby producing a separated solids stream and a purified miscella stream. It is noted that while Anderson doesn’t get into specifics of the streams produced by passing the second miscella stream through the separation device, since Anderson discloses that the purpose of the separation device is to remove entrained particulate matter from the miscella stream and produces a miscella stream having a reduced concentration of particulate matter and a stream of particulate matter (‘940, [0020]), it is obvious that when the second miscella stream is passed through the separation device, it is to separate solid material from the second miscella stream, thereby producing a separated solids stream and a purified miscella stream.
Claim 16 differs from Anderson in the recitation that the method includes conveying the miscella through at least one heat exchanger and cooling the miscella to produce a cooled miscella stream followed by passing the cooled miscella stream through the mechanical separation device to separate solid material from the cooled miscella stream, thereby producing the separated solids stream and the purified miscella stream.
Matsuzaki discloses cooling miscella obtained after extraction using a heat exchanger prior to mechanical separation in order to assist in phase separation of the miscella (col. 3, lines 11-23, Example 1). It would have been obvious to one of ordinary skill in the art to modify the method of Anderson to include a cooling step of the miscella prior to the mechanical separation step of Anderson as taught by Matsuzaki in order to assist in phase separation of the miscella.  
Regarding claim 19, claim 19 differs from Anderson in view of Matsuzaki in the recitation that the method further comprises conveying the cooled miscella stream to a settling tank positioned between the heat exchanger and the mechanical separation device and gravity separating at least a portion of solids from the cooled miscella stream from a remainder of the liquid, however Anderson already discloses that the separation device can be implemented using a number of different pieces of separation equipment, such as a centrifuge and a settling tank, in some examples multiple separation devices are used to increase removal efficiency of entrained particulate matter from the miscella stream (‘940, [0020]), therefore it would have been obvious to one of ordinary skill in the art to modify the method of Anderson in view of Matsuzaki to comprise conveying the cooled miscella stream to a settling tank positioned between the heat exchanger and the mechanical separation device and gravity separating at least a portion of solids from the cooled miscella stream from a remainder of the liquid in order to increase removal efficiency of entrained particulate matter from the miscella stream.
Regarding claim 20, claim 20 differs from Anderson in view of Matsuzaki in the recitation that the method comprises combining the separated solids stream with a dried solids stream, however, Anderson already discloses combining multiple solids streams obtained during processing for further processing together (‘940, [0022], [0039]), therefore it would have been obvious to one of ordinary skill in the art to modify the method of Anderson in view of Matsuzaki to include combining the separated solids stream with a dried solids stream in order to efficiently process different solids streams.
Regarding claim 21, Anderson in view of Matsuzaki discloses that the solid material (stream 28 containing particulate matter) is a desolventized solid material having undergone a prior extraction (28 is obtained after extraction in the first extractor and separating miscella in separator 16) (‘940, Fig. 1, [0020]).
Regarding claim 22, Anderson in view of Matsuzaki discloses that the solid material can be soy or rapeseed and that the solvent is ethanol (‘940, [0019]).
Regarding claim 23, Anderson in view of Matsuzaki discloses cooling the miscella to 10-35 °C (‘353, col.3, lines10-23), overlapping the claimed range (MPEP 2144.05.I). 
Regarding claim 24, Anderson in view of Matsuzaki discloses that solvents used for extraction can include hexane (‘940, [0019]), and is therefore seen to suggest that the desolventized solid material (stream 28 containing particulate matter) having undergone the prior extraction was extracted with hexane.
Regarding claims 25 and 26, Anderson in view of Matsuzaki discloses that the solid material (stream 28 containing particulate matter) is a second solid material, the extractor (second extractor 14) is a second extractor and the solvent is a second solvent (‘940, [0022]). Anderson in view of Matsuzaki discloses that the method further comprising conveying a first solid material (18) through a first extractor (first extractor 12) and extracting the first solid material with a first solvent, thereby generating a first solid material (miscella 24 containing particulate matter) having undergone extraction (‘940, [0018]- [0020]), desolventizing (24 goes through separation device 16) the first solid material having undergone extraction to thereby produce the second solid material (28). 
Claim 25 differs from Anderson in the recitation that the desolventizing is carried out by at least heating the first solid material having undergone extraction to vaporize solvent from the first solid material having undergone extraction to produce the second solid material. Claim 26 differs from Anderson in view of Matsuzaki in the recitation that the desolventizing is carried out in a desolventizer-toaster.
However, Anderson already discloses treating solid material with a desolventizing apparatus such as a desolventizer- toaster in order to separate solvent from the solids ([0008], [0022]), the process of treatment in a desolventizer- toaster necessarily including at least heating a solid material having undergone extraction to vaporize solvent from the solid material having undergone extraction.
It would have been obvious to modify Anderson such that the separation process for forming stream 28 of particulate matter, includes desolventizing carried out by at least heating the first solid material having undergone extraction to vaporize solvent from the first solid material having undergone extraction to produce the second solid material, the desolventizing carried out in a desolventizer-toaster since Anderson shows this was a common separation step for separating solvent from solids and since Anderson already desires the removal of solvent from the stream 24 to form stream 28 and since it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D).
Regarding claim 27, Anderson in view of Matsuzaki discloses that the mechanical separation device comprises a centrifuge (‘940, [0020], [0039]).
Regarding claim 28, Anderson in view of Matsuzaki discloses that conveying the solid material through the extractor and extracting the solid material with the solvent comprises conveying the solid material through the extractor in a countercurrent direction from a flow direction of the solvent (‘940, [0017], [0030]).
Regarding claim 29, Anderson in view of Matsuzaki discloses that the extractor (second extractor 14) has a feed inlet (28), a feed outlet (30), a solvent inlet (32), and a solvent outlet (34); the feed inlet is configured to receive the solid material to be subject to extraction; the feed outlet is configured to discharge the solid material having undergone extraction; the solvent inlet is configured to receive the solvent; and the solvent outlet is configured to discharge the miscella (‘940, Fig. 1, [0021])
Regarding claim 30, Anderson in view of Matsuzaki discloses cooling the miscella to 10-35 °C (‘353, col.3, lines10-23), overlapping the claimed range (MPEP 2144.05.I).
Regarding claim 31, claim 31 differs from Anderson in view of Matsuzaki in the recitation that the method comprises conveying the cooled miscella stream to a settling tank positioned between the heat exchanger and the mechanical separation device and gravity separating at least a portion of solids from the cooled miscella stream from a remainder of the liquid to form a gravity separated solids stream and a residual liquid stream, wherein passing the cooled miscella stream through the mechanical separation device comprises passing the gravity separated solids stream through the mechanical separation device to produce the separated solids stream and the purified miscella stream; 
However, Anderson already discloses that the separation device can be implemented using a number of different pieces of separation equipment, such as a centrifuge and a settling tank, and discloses that in some examples multiple separation devices are used to increase removal efficiency of entrained particulate matter from the miscella stream (‘940, [0020]), therefore it would have been obvious to one of ordinary skill in the art to modify the method of Anderson in view of Matsuzaki to comprise conveying the cooled miscella stream to a settling tank positioned between the heat exchanger and the mechanical separation device and gravity separating at least a portion of solids from the cooled miscella stream from a remainder of the liquid to form a gravity separated solids stream and a residual liquid stream, wherein passing the cooled miscella stream through the mechanical separation device comprises passing the gravity separated solids stream through the mechanical separation device to produce the separated solids stream and the purified miscella stream in order to increase removal efficiency of entrained particulate matter from the miscella stream.
Claim 31 differs from Anderson in view of Matsuzaki in the recitation that the method specifically comprises combining the residual liquid stream from the settling tank with the purified miscella stream from the mechanical separation device. 
However, Anderson already discloses combining different miscella streams for further processing ([0008], [0039]), it would have been obvious to one of ordinary skill in the art to modify Anderson in view of Matsuzaki such that the method specifically comprises combining the residual liquid stream from the settling tank with the purified miscella stream from the mechanical separation device in order to more efficiently subject the streams to further processing to recover solvent from the streams.
Claim 31 differs from Anderson in view of Matsuzaki in the recitation that the method comprises mechanically and/or thermally desolventizing the separated solid stream. However Anderson already teaches treating obtained solid materials after extraction by thermally desolventizing the solid materials in order to recover solvent from the solid materials (subjecting solid material to desolventizer-toaster) (‘940, [0039]), therefore it would have been obvious to one of ordinary skill in the art to modify the method of Anderson in view of Matsuzaki such that the method comprises thermally desolventizing the separated solid stream in order to recover solvent from the separated solvent stream.
Claims 17, 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson WO 2017035012 (US 20180296940 cited as equivalent) in view of Matsuzaki et al. US 4,486,353 in view of Kemper US 2010/0160658.
Regarding claim 17, claim 17 differs from Anderson in view of Matsuzaki in the recitation that the method comprises receiving, at a press, the separated solids stream and the solid material having undergone extraction to provide a received material, and pressing the received material to remove a portion of the solvent from the received material and form a pressed stream.  It is noted that Anderson already discloses that the solid material having undergone extraction (particulate matter having undergone extraction in second extractor 14) is subjected to desolventization, and discloses combining the solid material with other solid material prior to desolventization (‘940, [0022]).
Kemper discloses mechanically pressing solvent impregnated solid material to express solvent and oil therefrom and then further subjecting the solid material to a thermal desolventizing apparatus ([0012]). It would have been obvious to one of ordinary skill in the art to modify Anderson in view of Matsuzaki such that the method comprises receiving, at a press, the separated solids stream and the solid material having undergone extraction to provide a received material, and pressing the received material to remove a portion of the solvent from the received material and form a pressed stream in order to recover solvent from both of the separated solids and the solid material having undergone extraction using a conventional devices for removing solvent from solids. 
Regarding claim 18, Anderson in view of Matsuzaki in view of Kemper discloses that the method further comprises conveying the pressed stream to a desolventizer and heating the pressed stream to thermally evaporate solvent from the pressed stream (‘658, [0012]).
Regarding claim 32, claim 32 differs from Anderson in view of Matsuzaki in the recitation that the method comprises both mechanically and thermally desolventizing the separated solids stream which comprises pressing the separated solid stream followed by heating the separated solid stream. 
Kemper discloses mechanically pressing solvent impregnated solid material to express solvent and oil therefrom and then further subjecting the solid material to a thermal desolventizing apparatus (‘658, [0012]). It would have been obvious to one of ordinary skill in the art to modify the method of Anderson in view of Matsuzaki to comprise both mechanically and thermally desolventizing the separated solids stream which comprises pressing the separated solid stream followed by heating the separated solid stream as suggested by Kemper in order to recover solvent from the separated solids stream using a conventional devices for removing solvent from solids and since it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792